Citation Nr: 0636446	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 
1997 for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
13, 1999 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Whether there was clear and unmistakable error (CUE) in a 
September 19, 1974 rating decision which granted service 
connection for psychophysiological musculoskeletal disorder. 

4.  Whether there was CUE in a September 5, 1975 rating 
decision which recharacterized the veteran's 
psychophysiological disability as residuals, neck injury, 
with degenerative changes cervical spine, right radiculitis 
and headaches, intermittent.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from June 1971 to January 
1974. The veteran also apparently had an additional two years 
of active service, the specific dates of which have not been 
verified.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO was requested to 
adjudicate the veteran's claims of CUE in the September 1974 
and September 1975 rating decisions, and then readjudicate 
the issues of entitlement to an effective date earlier than 
February 5, 1997 for the award of service connection for PTSD 
and an effective date earlier than September 13, 1999 for the 
award of TDIU. 

The case is now before the Board for final appellate 
consideration.



FINDINGS OF FACT

1.  The veteran's claim for service-connection for PTSD was 
received February 5, 1997.

2. The veteran's claim for a TDIU was received on September 
13, 1999.

3.  The September 19, 1974 rating decision, which granted 
service connection for psychophysiological musculoskeletal 
disorder, correctly applied the statutory and regulatory 
provisions extant at the time, and the correct facts as known 
at that time were before the adjudicator. 

4.  The September 5, 1975 rating decision, which 
recharacterized the veteran's psychophysiological disability 
as residuals, neck injury, with degenerative changes cervical 
spine, right radiculitis and headaches, intermittent, 
correctly applied the statutory and regulatory provisions 
extant at the time, and the correct facts as known at that 
time were before the adjudicator.


CONCLUSIONS OF LAW

1.  An effective date for the grant of service connection for 
PTSD, earlier than February 5, 1997, is not warranted. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2006).

2.  An effective date for the grant of a TDIU, earlier than 
September 13, 1999, is not warranted.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5110(a) and (b)(2) (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2) (2006).

3.  The September 19, 1974 rating decision, which granted 
service connection for psychophysiological musculoskeletal 
disorder, does not involve CUE.  38 U.S.C.A.  § 5109A (West 
2002); 38 C.F.R. § 3.105(a), 3.312(c) (2006). 

4.  The September 5, 1975 rating decision, which 
recharacterized the veteran's psychophysiological disability 
as residuals, neck injury, with degenerative changes cervical 
spine, right radiculitis and headaches, intermittent, does 
not involve CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a), 3.312(c) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Earlier Effective Date Claims

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

A September 19, 1974 rating decision granted service 
connection for psychophysiological musculoskeletal disorder, 
rated as 10 percent disabling under Diagnostic Codes 9504-
5290.  A September 5, 1975 rating decision removed the 
psychological characterization from the veteran's disability.  
The rating decision recharacterized the disability as 
residuals, neck injury, with degenerative changes cervical 
spine, right radiculitis and headaches, intermittent.  The 
decision became final because the veteran failed to appeal 
the decision of the RO in a timely manner..  

On February 5, 1997, the veteran requested service connection 
for PTSD.  This claim led to a July 1997 rating decision 
granting service connection, effective February 5, 1997.  The 
rating decision explained the effective date by noting that 
February 5, 1997, was the date of receipt of the claim for 
service connection.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
February 5, 1997, is not warranted.  The provisions of 38 
C.F.R. § 3.400(b)(2) provide in pertinent part that the 
effective date of an award of direct service connection, 
based on an original claim, will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later 
(emphasis added).  The law in this case is clear. 

In this case, the veteran's claim for service connection was 
received on February 5, 1997, and thereafter the RO granted 
service connection, effective from February 5, 1997, or the 
date of receipt of the claim.  There is no evidence or 
statement dated after the September 1975 rating decision 
(removing the psychological characterization of the veteran's 
cervical spine disability) and prior to the February 5, 1997 
claim for service connection for PTSD that can be construed 
as an earlier formal or informal claim for service 
connection.  The Board finds that an effective date prior to 
February 5, 1997 for the grant of service connection for PTSD 
is not warranted.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriquez v. West, 189 
F.3d 1351 (Fed.Cir. 1999), the RO granted the earliest 
effective date for a grant of service connection for PTSD 
that the law allows.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Therefore, entitlement to service connection for post-
traumatic stress disorder must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

With respect to the veteran's claim for an earlier effective 
date for the grant of a TDIU, the Board observes that a TDIU 
claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The relevant law provides that the effective date of an award 
of increased compensation shall be the earliest date at which 
it is ascertainable that an increase in disability has 
occurred, if the claim for an increased rating is received 
within one year from such date; otherwise the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o)(2).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase. In these cases, the Board 
must determine under the evidence of record the earliest date 
that the increased rating was ascertainable.  Hazan v. Gober, 
10 Vet. App. 511, 521-22 (1997).  Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 
(1998).  Thus, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).

The veteran originally claimed entitlement to a TDIU on 
September 13, 1999.  This claim led to an October 1999 rating 
decision granting a TDIU, effective September 13, 1999.  Once 
again, the RO granted the veteran compensation for a claim on 
the day he requests the benefit.  The rating decision 
indicated that September 13, 1999, was the date of receipt of 
the claim for a TDIU.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
September 13, 1999, is not warranted.  The provisions of 38 
C.F.R. § 3.400(o)(2) provide that the effective date of an 
award of increased compensation shall be the earliest date at 
which it is ascertainable that an increase in disability has 
occurred, if the claim for an increased rating is received 
within one year from such date; otherwise the effective date 
is the date of receipt of the claim.  

In this case, there is no indication earlier than this date 
that the veteran was seeking a TDIU.  The record is devoid of 
any communication from the veteran prior to this date that 
could be construed as a formal or informal claim for a TDIU.  
Further, the Court has held that while the Board must 
interpret a veteran's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
veteran.  Talbert v. Brown, 7 Vet. App. 352, 356- 57 (1995).

The veteran asserts that she was unemployable earlier than 
September 1999.  It is important for the veteran to 
understand that while this may, or may not, be true, there is 
no competent medical evidence, received within the one year 
period prior to her September 1999 claim for a TDIU, of 
unemployability.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).  Hazan, supra; Harper, supra; VAOPGCPREC 12- 98.  
Nothing in the record provides a basis for the VA to grant 
this claim before the veteran filed this claim. 

The governing regulations regarding this claim are clear.  
There is no interpretation of the facts of this case that 
will support a legal basis for an effective date earlier than 
September 13, 1999, for the grant of a TDIU because that is 
the date that the claim for TDIU was first received.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

CUE Claims 

During an August 2006 hearing before the undersigned Veterans 
Law Judge, the veteran made assertions that can be 
characterized as claims of CUE in the September 1974 and 
September 1975 rating decisions.  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995). 

Turning to the first element of CUE, a review of the evidence 
of record at the time of the September 1974 and September 
1975 rating decisions shows that the correct facts, as they 
were known at the time, were before the adjudicators.  The 
appellant has not asserted otherwise.  

The September 1974 and September 1975 rating decisions also 
correctly applied the statutory and regulatory provisions 
extant at the time they were issued.  During her hearing, the 
appellant made general assertions that VA erred by failing to 
find that she had a psychiatric disability independent of her 
cervical spine disability.  She has failed, however, to 
demonstrate how any statutory or regulatory provisions were 
misapplied.  

In essence, the appellant faults the September 1974 and 
September 1975 rating decisions for misweighing the evidence: 
she contends that each rating decision should have weighed 
the evidence in such a way as to have granted service 
connection for a psychiatric disability, independent of her 
cervical spine disability.  As noted above, however, a 
disagreement as to how the facts were weighed or evaluated is 
not the type of situation that rises to the level of CUE.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

In view of the foregoing, the Board determines that the 
September 19, 1974 rating decision which granted service 
connection for psychophysiological musculoskeletal disorder, 
was not an "undebatable" error.  Russell, 3 Vet. App. at 
313 (defining CUE as an error that is "undebatable," in 
that "reasonable minds could only conclude that the original 
decision was fatally flawed").  As the September 1974 rating 
decision was supported by the evidence and law then of 
record, it was not the product of CUE.

Similarly, the Board determines that the September 5, 1975 
rating decision which recharacterized the veteran's 
psychophysiological disability as residuals, neck injury, 
with degenerative changes cervical spine, right radiculitis 
and headaches, intermittent, was not an "undebatable" 
error.  Russell, 3 Vet. App. at 313 (defining CUE as an error 
that is "undebatable," in that "reasonable minds could 
only conclude that the original decision was fatally 
flawed").  As the September 1975 rating decision was 
supported by the evidence and law then of record, it was not 
the product of CUE.  

In light of the above, the Board finds that the veteran has 
failed to establish valid claims of CUE, and thus her claims 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 8 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Subsequently, the 
Court concluded, in affirming a Board finding of no CUE in an 
RO decision, that the VCAA is not applicable to CUE matters.  
Parker v. Principi, 15 Vet. App. 407 (2002).  Accordingly, 
the Board finds that the VCAA is not applicable to the CUE 
claims as a matter of law.

With respect to the earlier effective date claims, the RO 
sent correspondence in October 2002 and September 2006; a 
rating decision dated in December 2002; a statement of the 
case dated in January 2004; and a supplemental statement of 
the case dated in July 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The September 2006 letter to the veteran 
provided Dingess notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant these claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  Importantly, the Board remanded this case to the RO 
to insure that all substantive issue were fully addressed. 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Entitlement to an effective date earlier than February 5, 
1997 for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than September 13, 
1999 for the grant of a TDIU is denied.

The September 19, 1974 rating decision, which granted service 
connection for psychophysiological musculoskeletal disorder, 
was not clearly and unmistakably erroneous; the appeal is 
denied. 

The September 5, 1975 rating decision, which recharacterized 
the veteran's psychophysiological disability as residuals, 
neck injury, with degenerative changes cervical spine, right 
radiculitis and headaches, intermittent, was not clearly and 
unmistakably erroneous; the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


